Case 1:19-mj-00728-DML Document 4 Filed 08/02/19 Page 1 of 1 PagelD #: 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA, )
Plaintiff,
V. 5 CAUSE NO. 1:19-mj-0728
DEANDRE CHAVEZ LITTLE,
Defendant. )
PENALTY SHEET

You have been charged in a Complaint with a violation of the Laws of the United States
of America. The maximum penalties are as follows:

Count Supervised Other
Number Statute Years Fine Release Conditions
1 18 U.S.C. § 922(¢)(1) NMT10 years $250,000 NMT 3 years
Felon in Possession
of a Firearm

Dated:

 

DEANDRE CHAVEZ LITTLE
Defendant

I certify that the Defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana
